Harrison, J. The demurrer to the indictment being ••entered in short upon the record, there was no assignment of the causes or grounds therefor ; it is,- however, apparent •that the objection relied upon, was, that more than one offense was charged. Except in the cases mentioned in sections 1784 and 1351, an indictment must charge but one offense ; but if the offense may have been committed in different modes, and by different means, it may allege the modes and means in the alternative, and in distinct counts. Sec. 1783, Gantt’s Digest. The State v. Jourdan, 32 Ark., 203; Howard v. The State, 34 Ark., 433. There is nothing in the record by which it was indicated "that but one act of gaming, or but one offense was intended to be charged, or that the playing of the game of cards •called set-back, charged in the second and fifth counts, was "the same act of gaming charged ; but in different modes in the first, third and fourth; and two offenses, at least, as held by the court, are apparently charged. Therefore, as-the prosecuting attorney would dismiss neither, the demurrer was, according to section 1840, properly sustained, and the indictment quashed. Affirmed.